Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J), rendered February 7, 2002, convicting him of attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prospective juror who initially expressed a bias favoring police officers ultimately gave an unequivocal assurance that he could be fair and impartial. Thus, the trial court did not err in denying the challenge for cause to this prospective juror (see People v Chambers, 97 NY2d 417, 418-419 [2002]; People v Rolle, 4 AD3d 542, 544 [2004], lv denied 3 NY3d 647 [2004]).
The defendant’s remaining contentions are without merit. Florio, J.P., Krausman, Cozier and Rivera, JJ., concur.